Citation Nr: 0509730	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  98-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disorder.

(The issue of entitlement to an effective date earlier than 
May 29, 1990, for an award of special monthly compensation is 
the subject of a separate Board of Veterans' Appeals 
decision.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in essence, established service 
connection for a low back disorder as directed by a February 
1998 Board decision.  The Board, in that decision, found the 
preponderance of the evidence was against the claim that any 
current low back disorder was entirely caused by his service-
connected disabilities, but that the medical evidence of 
record established a back disorder had been aggravated by the 
veteran's service-connected disabilities.  Secondary service 
connection was granted only to the extent of that 
aggravation.

Records show the veteran withdrew his request for a Board 
hearing by correspondence dated in March 1999.  See 38 C.F.R. 
§ 20.702 (2004).  The Board, in pertinent part, remanded the 
issue on appeal to the RO for additional development in 
March 2000 and again in June 2004. 

The Board notes that the veteran is unrepresented as to the 
issue listed on the title page of this decision.  
Correspondence from the veteran's attorney dated in June 2001 
established limited representation for the specific issue of 
entitlement to an effective date earlier than May 29, 1990, 
for an award of special monthly compensation.  Therefore, 
that matter is addressed in a separate Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in March 2004.  

In the February 1998 decision by the which the Board held 
that the medical evidence of record established that the 
veteran's back disorder had been aggravated by his service-
connected disabilities, the Board noted that service 
connection was then in effect for two disabilities of the 
right lower extremity:  incomplete paralysis of the right 
peroneal nerve and residuals of a right knee injury.  The 
Board found that there was no complaint, finding or diagnosis 
of any low back injury or disease prior to 1975, when the 
veteran sustained a low back injury when he fell and struck 
his back on a bus fare box.  The veteran was seen for severe 
low back pain following the August 1975 injury.  Marked 
changes of tenderness, muscle spasm, and limitation of motion 
of the lumbar spine were shown.  Acute lumbosacral strain was 
diagnosed.  There is no indication that the veteran ascribed 
his back injury in any way to a lower extremity problem.  
Further, there was no evidence that he walked with a limp or 
otherwise walked with an altered gait prior to the 1975 back 
problem.  In any event, the evidence of record clearly 
indicates that the back problem was caused by an injury, not 
altered gait. 

The Board in the 1998 decision found that the veteran's first 
report of right lower extremity dysfunction causing low back 
injury was in May 1982, when he stated that the right leg 
gave way and caused a low back injury in December 1980.  The 
Board noted that a January 1981 accident report pertaining to 
the December 1980 injury indicated that he slipped on grease 
or water.  No right lower extremity dysfunction was 
implicated in the fall.  As with the 1975 incident, the 
veteran's 1980 back problem was ascribed to a fall, and an 
altered gait was not identified or implicated in any way at 
the time.  The first medical opinion evidence that any low 
back disorder was due to a service connected disability was 
provided by two physicians in January 1991.  These physicians 
indicated that the veteran's back problem was due to altered 
gait.

The Board in the February 1998 decision stated that medical 
evidence had not shown frank giving way or gait abnormality 
of the right lower extremity to confirm the veteran's 
subjective reports.  The right lower extremity examinations 
in September 1993 and February 1994 showed no instability or 
gait abnormality.  There has been no contemporaneous medical 
evidence for treatment of injuries that involved giving way 
of the right lower extremity.  A medical opinion concerning 
the etiology of the veteran's back disability based on the 
entire medical record was rendered by a fee basis physician 
in February 1997.  The physician discounted a causal 
connection between the veteran's low back disorder and his 
service-connected lower extremity disorders.  

The Board in the 1998 decision held that there was no 
evidence of an altered gait prior to the initial occurrence 
of back pathology in 1975; that there was strong evidence 
that the veteran's back problems were caused by falls in 1975 
and 1980, in which altered gait was not implicated; that 
there has been no explanation from the veteran's physicians 
as to how, exactly, the altered gait mechanics would cause 
the currently identified back disability; and that the 
physician who reviewed the records in February 1997 concluded 
that the veteran's low back disorder was most likely on a 
degenerative basis.  Significantly, the physician went on to 
indicate that the back disorder "possibly could have been 
the primary condition causing the lower extremity process . . 
. ."  In other words, the altered gait followed the back 
injuries, rather than vice-versa. 

However, the Board noted that the private physician in April 
1993 and the February 1997 fee basis physician both alluded 
to the possibility of aggravation of the back disorder by the 
service-connected right leg problems.  The Board concluded 
that record supported a grant of service connection for a 
back disability to the extent, and only to the extent, that 
it was aggravated by the service-connected right lower 
extremity disabilities.

In a May 1998 rating decision the RO established service 
connection and assigned a 10 percent disability rating 
effective from April 18, 1983.  The veteran subsequently 
perfected his appeal as to the assigned rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, it is incumbent upon VA in this case to 
demonstrate both that the veteran's nonservice-connected back 
disability was only aggravated by 10 percent as a result of 
his service-connected disabilities and whether any 
demonstrable period of disability exacerbation since April 
18, 1983, was a result of his service-connected disabilities.

In the March 2000 remand order the Board instructed the RO to 
make the veteran's claims folder available to an appropriate 
specialist for review and opinions as to the nature and 
extent of his service-connected low back disorder from 1983 
to the present and the degree of back impairment due to 
aggravation by service-connected right lower extremity 
disabilities over the years since 1983.  The physician was 
also requested to reference and explain any periods of 
exacerbation or remission during the period in question.  
Similar requests for medical opinions were made in a 
June 2004 Board remand.  Although the veteran underwent VA 
examinations in August 2003 and August 2004, the Board finds 
the requested and necessary opinions have not been provided.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the issue must be remanded 
for appropriate action in accordance with the Board's 
instructions.

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran's claims folder should be 
reviewed by an appropriate medical 
specialist.  The following questions must 
either be addressed by the examiner or a 
specific statement as to why an opinion 
cannot be given must be provided:

(a)  The examiner should provide an 
opinion, to the extent possible, as 
to the severity of the veteran's low 
back disability prior to aggravation 
by his service-connected 
disabilities, including his right 
lower extremity disability. 

(b)  The examiner should provide an 
opinion as to the degree of back 
impairment due to aggravation by the 
service-connected disabilities over 
the years since April 18, 1983, 
preferably described in terms of 
demonstrated symptom manifestations 
such as additional limitation of 
motion or additional neurologic 
impairment.  The examiner is 
requested to reference and explain 
any periods of exacerbation or 
remission during the period in 
question.

The claims folder must be available to, 
and reviewed by, the physician.  If 
opinions regarding these matters cannot 
be formulated without resort to pure 
speculation or for any other reason, the 
examiner must provide a statement 
explaining why the opinions cannot be 
provided.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



